Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Yen et al (US 2020/0235306) and Buesing et al (US 2009/0261717) for the following reasons:

Yen et al discloses compounds with the following structure:

    PNG
    media_image1.png
    139
    498
    media_image1.png
    Greyscale
.
However, the reference does not disclose or suggest compounds given by Formula (I) as recited in the present claims.

Buesing et al discloses compounds with the following structure:

    PNG
    media_image2.png
    138
    271
    media_image2.png
    Greyscale

However, the reference does not disclose or suggest compounds given by Formula (I) as recited in the present claims.

	In light of the above, it is clear that Yen et al and Buessing et al, either alone or in combination do not disclose of suggest the compound as recited in the present claims.

In light of the amendments to the claims, the 35 U.S.C. 112 (b) rejections as set forth in the previous Office Action are hereby withdrawn.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.